EXHIBIT 10.33

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the AAgreement@), made as of the 17th day
of April, 2001 by and between AMC Entertainment Inc . (AAMCE@) and
______________ (the AGrantee@), evidences the grant by AMCE of a Restricted
Stock Award Agreement (the AAward@) to the Grantee on such date and the
Grantee=s acceptance of the Award in accordance with the provisions of the AMCE
1999 Stock Option and Incentive Plan, as amended, (the APlan@). AMCE and the
Grantee agree as follows:

Shares Awarded

.



The Grantee shall receive _________ shares of AMCE Common Stock (the AShares@)
subject to the provisions described below.

Except as otherwise provided in section 2 below or in the Plan, this Award shall
be deemed vested with respect to the number of shares described in section 1(a)
as follows: (a) the right to receive 50% of the Shares subject to this Award
shall vest on the first anniversary of the Date of Grant, and (b) the right to
receive the balance of the Shares subject to this Award shall vest on the second
anniversary of the Date of Award.

2. Employment Required. Notwithstanding section 1 above and except as provided
in section 3 or as determined by the Compensation Committee of the Board of
Directors as provided in the Plan, if the Grantee=s employment with AMCE is
terminated for any reason (i) before the end of the first anniversary of the
Date of Award, all right to receive the Award shall be forfeited and (ii) before
the end of the second anniversary of the Date of Award, the right to receive the
balance of the Shares subject to this Award shall be forfeited. For this
purpose, authorized leaves of absence from AMCE or a Subsidiary (as defined in
the Plan) or the transfer of the Grantee from AMCE to a Subsidiary or between
Subsidiaries shall not constitute a termination of employment. For purposes of
this Agreement, an authorized leave of absence shall be an absence while the
Grantee is on military leave, sick leave, or other bona fide leave of absence so
long as the Grantee=s right to employment with AMCE or a Subsidiary is
guaranteed by statute, contract or company policy.

Acceleration of Vesting

. Notwithstanding Section 3 thereof, the Grantee, or his Successor, as defined
in the Plan, shall be entitled to receive immediately a certificate or
certificates for Shares upon the earliest of the following occurrences:



the Grantee=s death;

the Grantee=s disability, as defined in the Plan; or

the Grantee=s retirement, as defined in the Plan.

Voting and Dividend Rights

. The Grantee shall not be entitled to voting rights, to dividend rights or
dividend equivalents or to any other shareholder rights in connection with the
Shares unless and until they are transferred to the Grantee pursuant to Section
5.



Issuance and Transfer of Shares; Tax Withholding

.



As soon as practicable after the first and/or second anniversary of the date of
the Award and the vesting terms of the Award are met, the Secretary of AMCE
shall cause the appropriate number of shares of AMCE common stock to be issued
and ownership transferred to the Grantee or his/her Successor, by having a
certificate or certificates for such number of shares registered in the name of
the Grantee (or such other person) and shall have each certificate delivered to
the appropriate person. Notwithstanding the foregoing, if AMCE or a Subsidiary
requires reimbursement of any tax required by law to be withheld with respect to
shares of AMCE Common Stock issued in connection with the vesting of the Award,
the Secretary shall not transfer ownership of shares until the required payment
is made.

Subject to the consent of the Compensation Committee and to the provisions of
the Plan, the Grantee may satisfy his/her tax withholding obligations hereunder
by electing to have Shares otherwise issuable upon vesting of an Award withheld.
The amount of tax which may be paid by Grantee pursuant to such an election will
be the Company=s minimum statutory withholding amount, based on the Company=s
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the taxable income resulting
from the vesting of the Award. The number of shares withheld will be based on
the Fair Market Value on the date of vesting. Any such election shall be made by
delivering written notice thereof to the Secretary of the Company.

Transferability

. The rights under this Agreement may not be transferred except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order, as defined by the Internal Revenue Code of 1986, as amended, or Title I
of the Employment Retirement Income Security Act. The rights under this
Agreement may be exercised during the lifetime of the Grantee only by the
Grantee (or by his/her guardian, legal representative or Successor). The terms
of this Award shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Grantee.



Requirements of Law.

Shares shall not be transferred hereunder if the issuance or transfer of
ownership of shares of AMCE
=
s Common Stock hereunder would constitute a violation of any applicable federal
or state securities or other law or valid regulation. The Grantee, as a
condition to the receipt of Shares under this Award, must represent to AMCE that
the shares of AMCE Common Stock to be received upon vesting of this Award are
being acquired for investment and not with a present view to distribution or
resale, unless counsel for AMCE is then of the opinion that such a
representation is not required under the Securities Act of 1933 or any other
applicable law, regulation, or rule of any governmental agency.



 

 

IN WITNESS WHEREOF

, the Compensation Committee of the Board of Directors has approved this
Agreement and AMCE, by its duly authorized officer, and the Grantee have signed
this Agreement as of the date first above written.



 

AMC ENTERTAINMENT INC.

By /s/ Peter C. Brown

Peter C. Brown

Chairman and Chief Executive Officer 

______________________________________

,

Grantee



The Grantee acknowledges receipt of copies of the Plan and the Prospectus
respecting the Plan. The Grantee represents that he/she is familiar with the
terms and provisions of the Plan and such Prospectus. The Grantee hereby accepts
this Award subject to all the terms and provisions of the Plan, including but
not limited to Section 20 (AAdjustments for Corporate Changes@) thereof. The
Grantee hereby agrees to accept as binding, conclusive and final all decisions
and interpretations of the Board of Directors and, where applicable, the
Compensation Committee (as defined in the Plan), respecting any questions
arising under the Plan.

 

_____________________________________

,

Grantee

